DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The amendments to the claims are acknowledged.  The rejections to claims 1-9 are withdrawn in light of the amendments.  The objections to claims 10-17 are withdrawn in light of the amendments.  The rejections over claims 18-20 are maintained.

No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0083575 (herein Hustad).
It is noted that claims 18-20 are product-by-process claims where the phrase starting with “prepared by the process according to claim 15” in claim 18 is a process step in a product claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  §2113.  In the instant case, the product is claimed not the catalyst.  Hustad discloses an identical multiblock copolymer comprising two blocks, one of which is ethylene (paragraph 6) and other comonomers different in segments/blocks by comonomer content (paragraphs 22-23).  Also see examples.  In the alternative, the copolymer would obviously be present once the Hustad process is performed.
As to claim 19, the Mw/Mn (PDI) is 1.8 to 2.5.  See paragraph 21 and examples (e.g. example 3).
As to claim 20, the melt index (190/2.16, see paragraph 113 for conditions of I2) is 0.01 to 10 (paragraph 92), which substantially overlaps the claimed range.  Also see the examples, with an I2 of 0.81, etc. (example 3 in table 3).


Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.


Response to Arguments
Applicant's arguments with respect to claims 18-20 have been fully considered but they are not persuasive. Specifically, applicant argues that the amendment overcomes the rejections.  Specifically, the claims have been amended .  However, the claims were analyzed as product by process claims in accordance with MPEP 2113 and the amendment merely limits the process limitations.  Therefore, the previous grounds of rejection are maintained, since the Hustad polymer has all the properties of the claimed polymer and appears to be identical.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764